Jones, E. H., J.:
We are of the opinion that the construction to be placed upon the word ‘ ‘ owner ’ ’ as used in Gr. C. 4658 is not affected by legislation enacted since the decision in Lee v. Smith, 42 Ohio St. 458 [51 Am. Rep. 839]. The syllabus in that case reads:
“Section 2573 R. S., as amended April 19, 1883, does not impose upon any owner in fee of a building more than two stories high, the duty to provide a convenient exit from the different upper stories of said building when such owner is not in possession or control thereof, although his tenant in possession and control of the building may use the same as a factory or workshop.”
Upon the authority of that case the demurrer to the amended petition was properly sustained by the court below and the judgment is affirmed.
We may add that the decision in Rose v. King, 49 Ohio St. *860213 [30 N. E. 267; 15 L. R. A. 160], cited by plaintiff in error, cited by plaintiff in error, in view of the above holding, is of no avail as against this defendant.
Swing and Jones (O.B.) JJ., concur.